Per Curiam.
The order appealed from should be affirmed because, in so far as is shown by the record on appeal, the proceeding has been brought to a termination by final decree. The affirmance is without prejudice to the appellants’ rights to renew their application for an examination in the event that the final decree on accounting is vacated. • Present ■ — • Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order affirmed, without costs, and without prejudice to the appellants’ rights to renew their application for an examination in the event that the final decree on accounting be vacated.